719 So. 2d 1258 (1998)
Rosa DURANDO and Barry Silver, Appellants,
v.
PALM BEACH COUNTY, Florida, Department of Community Affairs, Richard Siemens and Mort Hillman, Appellees.
No. 98-2758.
District Court of Appeal of Florida, First District.
October 29, 1998.
Richard Grosso, Ft. Lauderdale, and Barry M. Silver, Boca Raton, for appellants.
Stephanie Gehres-Kruer, General Counsel and Shaw P. Stiller, Assistant General Counsel, Tallahassee, for appellee Department of Community Affairs.
C. Gary Williams, and Stephen C. Emmanuel, of Ausley & McMullen, Tallahassee, for appellee Richard Siemens.
PER CURIAM.
Because the notice of appeal was not timely filed, we dismiss this appeal for lack of jurisdiction. However, in light of appellants' *1259 allegation that they did not timely receive notice of entry of the agency's final order, this disposition is without prejudice to their right to petition the agency to vacate and reenter that order. See W.T. Holding, Inc. v. Agency for Health Care Administration, 682 So. 2d 1224 (Fla. 4th DCA 1996).
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.